Title: To George Washington from Major General William Heath, 4 November 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Camp Pecks kill [N.Y.] Novr 4. 1779
        
        Brigadier Generals Nixon & Glover have repeatedly represented the destitute Condition of the men belonging to their respective Brigades for Shoes, nearly one half of each Brigade

being bare footed. The weather is now become So Cold that it will be almost impossible for them to do duty in Such Condition, and a greater discouragement to the reinlistment of the Troops cannot at this time happen. If your Excellency has any means of relief that can be afforded I would earnestly request it for these men.
        Colonel Hazen desires to be informed if it be eligible and allowable for him to reinlist into the Regiment under his Command to Serve during the War, Soldiers belonging to the Regiments of any State engaged for a Shorter term. I have the honor to be With the greatest respect Your Excellencys Most obedt Servt
        
          W. Heath
        
      